Citation Nr: 1634166	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-29 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, panic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1986 to July 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Salt Lake City, Utah, which, in pertinent part, denied service connection for depression.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This matter was first before the Board in December 2011, where the Board remanded the issue on appeal to obtain post-service VA treatment records, provide the Veteran with a VA examination clarifying the nature and etiology of the claimed psychiatric disorders, and to subsequently readjudicate the appeal.  In January 2014, the Board remanded the issue on appeal to obtain updated VA treatment records, obtain Social Security Administration (SSA) records, and provide proper VCAA notice regarding the evidence needed for the claimed PTSD and military sexual trauma.  Then, in March 2015, the Board issued a decision in which it denied service connection for an acquired psychiatric disorder.

The Veteran appealed the March 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the issue of service connection for an acquired psychiatric disorder.  Specifically, the parties agreed that a January 2012 VA mental health examination was inadequate and that the Board did not adequately address a September 2008 positive nexus opinion from the Veteran's VA psychiatrist.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for an acquired psychiatric disorder of major depressive disorder, which is a total grant of benefits as to the issue on appeal, the Board need not address Forcier or Stegall at this time.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with major depressive disorder.

2.  During service the Veteran was treated on multiple occasions for mental health symptoms.

3.  The currently diagnosed major depressive disorder is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of major depressive disorder have been met.  §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for an acquired psychiatric disorder of major depressive disorder, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection for an acquired psychiatric disorder is warranted as a currently diagnosed disorder stems from prior in-service mental health symptoms.  Initially, the Board notes that the Veteran is currently diagnosed with major depressive disorder.  The report from a January 2012 VA mental health examination reflects that the Veteran was diagnosed with major depressive disorder.

Next, the Board finds that the Veteran was treated for mental health symptoms during service.  Multiple service treatment records reflect that the Veteran had sought treatment for marital issues during service.  An undated service treatment record noted that the Veteran was being treated by the mental health clinic for "interpersonal problems."  Service treatment records also convey that the Veteran first began receiving treatment from the mental health clinic on or about June 1988 for anger issues.

In May 1991, the Veteran sought treatment for substernal chest pain with emotional stress.  Per a September 1991 service treatment record, the Veteran was having night sweats and difficulty sleeping, which he attributed to stress.  Further, it was noted that the Veteran had stopped seeking treatment at the mental health clinic because they "weren't helping."  The Veteran did express interest in resuming treatment.  Service treatment records reflect that the Veteran did resume marital counseling with the mental health clinic in early 1992.  A September 1993 service treatment record noted that the Veteran appeared "nervous."

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed major depressive disorder is related to active service.  As discussed above, the Veteran regularly received treatment from the mental health clinic during service, although a specific diagnosis of major depressive disorder was never rendered.  The Veteran did not undergo an examination at service separation; however, as noted in the January 2012 VA mental health examination, the earliest evidence reflects that the Veteran began receiving post-service treatment for clinically significant psychiatric symptoms in 1999, approximately 5 years after service separation.

In a June 2006 statement in support of claim, the Veteran advanced having depressive symptoms since service separation.  The report from a November 2006 VA general medical examination reflects that the Veteran conveyed first receiving post-service mental health treatment in 1997.  Further, in a December 2006 VA treatment record (and other subsequent VA treatment records), the Veteran advanced having depression since service.  In a March 2007 statement, the Veteran conveyed not seeking mental health treatment immediately after service for fear of losing his post-service job as a police officer.

VA received a September 2008 opinion letter from the Veteran's VA staff psychiatrist.  Per the opinion letter, the VA psychiatrist noted that the Veteran had been under his care for major depressive disorder.  The VA psychiatrist went on to opine that "based upon my review and interviews with [the Veteran] over an extended period of time, it is greater than a 50 percent likelihood that [the Veteran's] symptoms of depression originated in service."  While the VA psychiatrist did not specifically state what evidence was "reviewed" in rendering the opinion, the Board will resolve reasonable doubt in favor of the Veteran in finding that the VA examiner likely reviewed the relevant service treatment records and VA treatment records in rendering the opinion.

The Veteran received a VA mental health examination in January 2012.  There, the VA examiner opined that it was less likely than not that a diagnosed acquired psychiatric disorder was related to service; however, as discussed above, per the March 2016 JMR, the parties have agreed that this opinion was inadequate.

The Veteran is currently diagnosed with an acquired psychiatric disorder of major depressive disorder.  Service treatment records reflect that during service the Veteran sought treatment on multiple occasions for mental health symptoms from the mental health clinic.  Further, the Veteran's own VA staff psychiatrist has opined that there is a link between the currently diagnosed major depressive disorder and the Veteran's in-service mental health symptoms and treatment.  The only medical opinion to the contrary has been found inadequate.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder of major depressive disorder was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Finally, the Board notes that the evidence of record indicates that the Veteran may have other currently diagnosed acquired psychiatric disorders, including panic disorder, anxiety disorder, and PTSD.  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the major depressive disorder from the symptomatology of any other acquired psychiatric disorder, as the medical evidence of record has not made such differentiation.  The VA examiner at that January 2012 VA mental health examination specifically opined that it was not possible to differentiate the symptoms as they were inextricably intertwined.  As such, the Board has attributed all identified mental health symptomatology to the now service-connected major depressive disorder.  As such, the RO should consider all of the Veteran's mental health symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for any other acquired psychiatric disorder. 


ORDER

Service connection for an acquired psychiatric disorder of major depressive disorder is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


